FINAL REPORT1

                      REVISION OF THE COMMENTS TO
               JUVENILE COURT PROCEDURAL RULES 136 & 1136

       On January 8, 2014, the Court rescinded the then-existing provisions of the Code
of Judicial Conduct effective July 1, 2014, and adopted new Canons 1 through 4 of the
Code of Judicial Conduct of 2014, also effective July 1, 2014. See 44 Pa.B. 455
(January 25, 2014). At the direction of the Court, the Juvenile Court Procedural Rules
Committee identified and updated references to the Code of Judicial Conduct in the
Comments to Rule 136 and 1136.




1
    The Committee’s Final Report should not be confused with the official Committee
Comments to the rules. Also note that the Supreme Court does not adopt the
Committee’s Comments or the contents of the Committee’s explanatory Final Reports.